Citation Nr: 1807909	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  16-29 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for bilateral interdigital dermatophytosis pedis.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Throughout the appeal period, the Veteran's bilateral interdigital dermatophytosis pedis has not affected at least 5 percent of the entire body, or at least 5 percent of exposed areas, nor has it required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during a 12-month period.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral interdigital dermatophytosis pedis are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7813 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran asserts that he is entitled to a compensable rating for his bilateral interdigital dermatophytosis pedis, which is rated under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Historically, a December 1980 Board decision granted service connection for bilateral interdigital dermatophytosis pedis, which was implemented by a January 1981 rating decision, awarding a noncompensable rating, effective March 25, 1980 under Diagnostic Code 7813.  The appeal period before the Board begins on March 30, 2015, the date of his increased rating claim, plus the one-year look back period.  

Diagnostic Code 7813 provides ratings for dermatophytosis (or ringworm) in various locations on the body, including the body (tinea corporis), the head (tinea capitis), the feet (tinea pedis), the beard (tinea barbae), the nails (tinea unguium), and the inguinal area, also known as jock itch (tinea cruris).  Diagnostic Code 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118.  As this Diagnostic Code is specific to the Veteran's service-connected dermatophytosis, no other Diagnostic Code relating to skin disabilities may be employed to rate his disability.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).

Here, as the competent evidence of record indicates that the Veteran's disability does not involve his head, face or neck or scarring, it is properly rated under Diagnostic Code 7806.  Diagnostic Code 7806 provides that a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past 12 month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12 month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12 month period.

In this case, the Board finds that the preponderance of the evidence is against a finding a compensable rating is warranted for the Veteran's service-connected bilateral interdigital dermatophytosis pedis at any point during the appeal period.  In this regard, the July 2015 VA examiner specifically found that the skin disorder does not affect at least five percent of the entire body or exposed areas.  See July 2015 VA skin diseases examination.  The Veteran himself does not assert otherwise.  In addition, there is no evidence that his bilateral interdigital dermatophytosis pedis has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  Id.  (noting no systemic manifestations due to any skin diseases).  In this regard, while the July 2015 VA skin diseases examiner noted constant or near-constant use of topical medications in the past 12 months (i.e., clotrimazole to affected area two times per day), it is not equivalent to systemic therapy as it is applied only to the feet, and there is no evidence of use of corticosteroids or other immunosuppressive drugs.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017); see also March 2017 VA treatment record (listing active outpatient medications as including clotrimazole and urea cream for topical use the affected areas, including the legs and feet, and mupirocin and pramoxine lotion for (nonservice-connected) left arm rash/blisters).  

Thus, the preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  Therefore, a compensable rating for the Veteran's bilateral interdigital dermatophytosis pedis must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to a compensable rating for bilateral interdigital dermatophytosis pedis is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


